Citation Nr: 0917600	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  02-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's low back syndrome with chronic low 
back pain and degenerative disc disease for the period prior 
to July 25, 2006.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's low back syndrome with chronic low 
back pain and degenerative disc disease for the period on and 
after July 25, 2006.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left knee chondromalacia with 
degenerative changes for the period prior to July 25, 2006.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's left knee chondromalacia with 
degenerative changes for the period on and after July 25, 
2006.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from December 1980 to December 
1984 and from January 1991 to June 1992.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, denied increased disability evaluations for 
both the Veteran's low back syndrome with chronic low back 
pain and degenerative disc disease and his left knee 
chondromalacia.  In August 2006, the RO increased the 
evaluation for the Veteran's low back disability from 20 to 
40 percent; recharacterized the Veteran's left knee disorder 
as left knee chondromalacia with degenerative changes and 
increased the evaluation from 10 percent to 20 percent 
disabling; and effectuated the awards as of July 25, 2006.  
In February 2007, the Board remanded the Veteran's appeal to 
the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its February 2007 Remand instructions, the Board directed 
that: 

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
[Veterans Claims Assistance Act of 2000] 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  
Specifically, the RO must send the 
Veteran and his representative a letter 
describing the criteria for an increased 
rating claim, and detailing the 
information not yet submitted by the 
Veteran but that is necessary to validate 
his claims.  By this letter, the RO 
should also invite the Veteran to submit, 
or to identify so that VA can obtain, any 
additional information that would be 
probative to the issues on appeal, not 
already received by VA, to include any 
treatment records for the 
service-connected conditions.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
clarified that adequate VCAA notice where a claimant is 
seeking an increased evaluation requires that the VA notify 
the claimant that: (1) he or she must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is to be 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation which would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability evaluation will 
be determined by applying relevant diagnostic codes; and (4) 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In March 2007, the AMC issued a duty to assist notice to the 
Veteran and his accredited representative which failed to 
provide any notice of the specific criteria for increased 
evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261, 5237, 5243 (2008).  The Court has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then readjudicate the issues of the 
Veteran's entitlement to an evaluation in 
excess of 20 percent for his low back 
syndrome with chronic low back pain and 
degenerative disc disease for the period 
prior to July 25, 2006; an evaluation in 
excess of 40 percent for his low back 
syndrome with chronic low back pain and 
degenerative disc disease for the period 
on and after July 25, 2006; an evaluation 
in excess of 10 percent for his left knee 
chondromalacia with degenerative changes 
for the period prior to July 25, 2006; 
and an evaluation in excess of 20 percent 
for his left knee chondromalacia with 
degenerative changes for the period on 
and after July 25, 2006.  If the benefits 
sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  They should 
be given the opportunity to respond to 
the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

